     Peter M. Lazarus [SBN 128055] 
 1   PACIFIC ATTORNEY GROUP 
     856 South Robertson Boulevard, Penthouse  
 2   Los Angeles, CA 90035 
     Tel: (310) 659‐6000 • Fax: (310) 659‐4000 
 3    
      
 4   Attorneys for Plaintiff 
     JAMES RIDDLE 
 5    
                                                                      UNITED STATES DISTRICT COURT 
 6                                                                                            
                                                                    EASTERN DISTRICT OF CALIFORNIA 
 7                                                                                            
     JAMES RIDDLE,                                                                      ) Case No.: 2:18‐cv‐02242‐JAM‐CKD 
 8                                                                                      )   
                              Plaintiff,                                                )   
 9               vs.                                                                    )   
                                                                                        )   
10   OWENS‐BROCKWAY GLASS CONTAINER INC.;  )  STIPULATION AND ORDER TO EXTEND DEADLINE 
     and DOES 1 to 20,                                                                  )  TO FILE JOINT STATEMENT 
11                                                                                      )   
                              Defendants.                                               )   
12   _                                                                                _ )   
                                                                                            
13                                                                                          
14           The parties, Plaintiff, James Riddle, and Defendant, Owens‐Brockway Glass Container Inc., by and 
15
     through their respective counsel, stipulate to extend the deadline to file a Joint Statement pursuant to 
16
     Rule 26(f) from October 16, 2018 to November 6, 2018.   
17
18                    1.  On  July  16,  2018,  Plaintiff  James  Riddle  commenced  an  action  against  Defendant, 

19   Owens‐Brockway  by  filing  with  the  clerk  of  the  San  Joaquin  County  Superior  Court  a  summons  and 
20
     complaint. Service of the summons and complaint on Defendant became effective July 18, 2018. 
21
                      2. On August 16, 2018, Defendant Owens‐Brockway filed its Answer to Plaintiff’s Complaint 
22
23   in the San Joaquin Superior Court. 

24                    3. On August 17, 2018, Defendant filed a notice of removal of the action pursuant to U.S.C. 
25
     1441 (b) with the United States District Court for the Eastern District of California.  
26
                      4. On August 17, 2018, Defendant completed the removal process by filing a copy of the 
27
28   notice of removal with the San Joaquin County Superior Court. 

                                                  1  
                                                    
               STIPULATION AND PROPOSED ORDER TO EXTEND DEADLINE TO FILE JOINT STATEMENT 
                       5. Plaintiff and Defendant are currently evaluating the case, but require additional time for 
 1
 2   review.  

 3                     6. The parties have conferred and agree to extend the deadline by approximately 28 days, 
 4
     from the current deadline of October 16, 2018 to November 14, 2018, to file the joint statement pursuant 
 5
     to Rule 26(f). 
 6
 7                     7. No prior extensions have been requested or granted.  

 8                     THEREFORE,  IT  IS  HEREBY  STIPULATED  by  and  between  Plaintiff  and  Defendant  that  the 
 9
     parties will have until November 14, 2018 to file the joint statement pursuant to Rule 26(f).  
10
                       SO STIPULATED. 
11
12    
     Dated: October 24, 2018                                      PACIFIC ATTORNEY GROUP 
13                                                                 
                                                                   
14                                                                 
                                                                  BY: /s/ Peter M. Lazarus _________ 
15                                                                        PETER M. LAZARUS 
                                                                  Attorney for Plaintiff JAMES RIDDLE
16    
      
17    

18    
      
19   Dated: October 24, 2018                                  RILEY SAFER HOLMES & CANCILA LLP 
                                                               
20                                                             
                                                               
21                                                            BY:_/s/ Sarah Youngblood‐Bates____ 
                                                                          SARAH YOUNGBLOOD‐BATES 
22                                                                        STEPHEN M. HANKINS 
                                                              Attorneys for Defendant  
23                                                            OWENS‐BROCKWAY GLASS CONTAINER INC.
      
24
      
25
                                                               
26
                                                               
27
      
28
                                                               

                                                    2  
                                                      
                 STIPULATION AND PROPOSED ORDER TO EXTEND DEADLINE TO FILE JOINT STATEMENT 
 1                                                     ORDER 

 2          Pursuant to the stipulation, the Court hereby orders as follows:  

 3          1. The deadline to file a joint statement currently due on October 16, 2018 is continued to 

 4   November 14, 2018. 

 5          IT IS SO ORDERED. 
      
 6   Dated:   10/24/2018                                    
                                                           /s/ John A. Mendez_________________ 
 7                                                         United States District Court Judge
 8    

 9    

10                                                         

11                                                         

12                                                         

13                                                         

14                                                         

15                                                         

16                                                         

17                                                         

18           
      
19
20
21
22
23
24
25
26
27
28

                                                   3  
                                                     
                STIPULATION AND PROPOSED ORDER TO EXTEND DEADLINE TO FILE JOINT STATEMENT 
